 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
AMENDMENT NO. 2 TO EQUITY PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 2 TO EQUITY PURCHASE AGREEMENT (this “Amendment”), dated as
of February 6, 2013, is entered into by and between Helix Energy Solutions
Group, Inc., a Minnesota corporation (“Seller”), and Talos Production LLC, a
Delaware limited liability company (“Buyer”).
 
WHEREAS, the Parties entered into that certain Equity Purchase Agreement, dated
as of December 13, 2012, which was amended by that certain Amendment No. 1 to
Equity Purchase Agreement, dated as of January 27, 2013 (as amended, the
“Purchase Agreement”);
 
WHEREAS, the Parties desire to further amend the Purchase Agreement in certain
respects as more specifically set forth below; and
 
WHEREAS, capitalized terms not defined herein shall have the meanings given to
them in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1.           Amendments.  The Parties agree that the Purchase Agreement is
hereby amended as follows:
 
(a) The first paragraph of Section 8.13(a) is hereby amended and restated in its
entirety as follows:
 
“(a)           Buyer and Seller agree to work jointly together to obtain from
BOEM the amount of a bond or bonds required to obtain from BOEM a full release
of Seller from its financial guarantee to BOEM with respect to the obligations
of the Acquired Companies.  With respect to the Shelf Properties, Buyer shall
provide a bond or bonds to BOEM in the aggregate amount of $86,945,000 at or
prior to Closing, and subsequent to Closing, Buyer shall take all actions
required by BOEM (or reasonable action requested by Seller) to obtain a complete
release of Seller’s financial guarantee to BOEM with respect to the Shelf
Properties, including without limitation, providing a supplemental bond or bonds
to BOEM in amounts sufficient to secure all lease obligations as specified or
estimated by BOEM as soon as reasonably practicable following such specification
or estimation, but in no event later than thirty (30) days thereafter.  With
respect to the Deep Water Properties, Buyer shall provide a bond or bonds to
BOEM in the aggregate amount of $7,600,000 at or prior to Closing to guarantee
the lease obligations of the Acquired Companies, and subsequent to Closing,
Buyer shall take all actions required by BOEM (or reasonable action requested by
Seller) to obtain a complete release of Seller’s financial guarantee to BOEM
with respect to the Deep Water Properties, including without limitation,
providing a supplemental bond or bonds to BOEM in amounts sufficient to secure
all lease obligations as specified or estimated by BOEM promptly, but in any
event within eighty (80) days after the Closing, unless extended by mutual
agreement of Buyer and Seller, or if such specification or estimation from BOEM
is not available by such date, Buyer shall provide such supplemental bond or
bonds to BOEM as soon as reasonably practicable following such specification or
estimation, but in no event later than thirty (30) days thereafter.  In
addition,
 
 
 

--------------------------------------------------------------------------------

 
 
Buyer shall not, and shall cause the Acquired Companies not to, drill any
additional new wells until the earlier of (i) six (6) months following the
Closing or (ii) the release of Seller’s financial guarantee to BOEM; provided,
that this restriction shall not apply to the Shelf Properties at such time as
the Seller’s financial guarantee to BOEM is released with respect to the Shelf
Properties.  Notwithstanding the foregoing, Buyer shall be permitted to engage
in recompletions and workovers on existing wells.  Until such time as Seller’s
financial guarantee is released by BOEM, Buyer shall use commercially reasonable
efforts to ensure BOEM seeks any damages first against the bonds provided by
Buyer to BOEM pursuant to this Section 8.13(a) prior to the guarantee by Seller,
provided, that any rights that Buyer may have to indemnification pursuant to
Section 13.2 shall not be prejudiced or affected thereby.  In furtherance hereof
and in addition to the foregoing, Buyer shall submit or cause to be submitted to
BOEM the form(s) necessary to accomplish the foregoing, including Form
BOEM-2028A attached hereto as Exhibit 8.13(a) with the second box checked as
reflected on such exhibit.”
 
(b) Schedule 4.2(ff) is hereby amended to add the disclosure set forth in
Exhibit A to this Amendment.
 
(c) Schedule 8.4(i) is hereby amended to add the disclosure set forth in Exhibit
B to this Amendment.
 
(d) Schedule 8.13(b)(i) is hereby amended to add the disclosure set forth in
Exhibit C to this Amendment, and the total remaining liability on such Schedule
shall be updated accordingly.
 
(e) Schedule 8.13(c) is hereby amended and restated in its entirety as set forth
in Exhibit D to this Amendment.
 
(f) The Helix Producer I Lease Agreement attached as Exhibit 10.2(c) to the
Purchase Agreement is hereby amended and restated in its entirety as set forth
in Exhibit E to this Amendment.
 
2.           Ratification. Except as expressly amended hereby, all other terms
and provisions of the Purchase Agreement shall remain in full force and
effect.  The Parties acknowledge that the Purchase Agreement, as amended hereby,
is ratified and confirmed to be in full force and effect and that all rights,
powers and duties created thereunder or existing thereby are ratified and
confirmed in all respects.
 
3.           Execution in Counterparts.  For the convenience of the Parties,
this Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
4.           Governing Law.  THIS AMENDMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES (INCLUDING ANY CLAIMS MADE IN CONTRACT, TORT OR OTHERWISE RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH SECTION 15.2 OF THE PURCHASE AGREEMENT.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.
 

  SELLER:            
Helix Energy Solutions Group, Inc.
         
 
By:
/s/ Anthony Tripodo     Name: Anthony Tripodo     Title: Executive Vice
President and Chief Financial Officer          

 
 

  BUYER:            
Talos Production LLC
         
 
By:
/s/ Timothy S. Duncan     Name: Timothy S. Duncan     Title: President and Chief
Executive Officer          

 
 
 

--------------------------------------------------------------------------------

 